ORFINGER, Judge.
There is nothing in the pleadings or in this record which supports a conclusion that appellant, as the construction lender, retained any of the construction loan funds in its possession which should have been paid to appellee, the builder. There is thus no basis for the imposition of an equitable lien against the lender nor any legal basis for the award of a money judgment against the lender. The judgment awarding appel-lee the sum of $11,007.46, plus interest, is therefore reversed. See Snead Construction Corporation v. First Federal Savings & Loan Association of Orlando, 342 So.2d 517 (Fla. 1st DCA 1976). Cf. Morgen-Oswood & Associates, Inc. of Florida v. Continental Mortgage Investors, 323 So.2d 684 *1036(Fla. 4th DCA 1975), cert. dismissed, 342 So.2d 1100 (Fla.1977).
REVERSED.
DAUKSCH and COWART, JJ., concur.